Citation Nr: 0804045	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from 
December 1970 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA), Regional 
Office (RO).  In September 2007, the veteran presented 
testimony before the Board via a video conference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

The veteran has come before the VA requesting that service 
connection be awarded for disabilities involving the back and 
the psyche.  He also claims that he now suffers from a 
seizure disorder, along with a back condition, secondary to 
his military service and the injuries he suffered therein.  

With respect to the claim involved a psychiatric disorder, to 
include PTSD, the veteran contends that while he was in 
service, he was involved in an assault on his persons.  That 
is, he maintains that while in Italy, members of either his 
unit or a unit in which he knew other soldiers, beat him with 
their fists and police batons.  A review of the claims folder 
indicates that the veteran first made this assertion when he 
submitted his original claim for benefits in August 1980.  
There is nothing in the claims folder that would indicate 
that the VA has ever attempted to confirm the veteran's story 
with respect to the beating.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  If PTSD is based on 
in-service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2007).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2007).  In this case, 
however, the RO has never complied with the above described 
notification requirements in section 3.304(f)(3), and thus, 
the case must be remanded to the RO for such development.  

That is, since the veteran submitted his initial claim to the 
VA, a thorough and detailed search for information possibly 
in the possession of the federal government has not occurred.  
The Board believes that such a search is warranted.  
Therefore, the claim will be remanded so that additional 
information concerning the alleged assault may be obtained 
from the veteran and so that the information obtained by the 
veteran can be forwarded to the proper Department of Defense 
agency for possible verification of the veteran's story.

The Board further notes that the veteran has claimed that 
shortly after he was released from active duty, he began 
receiving treatment for a seizure disorder.  He has intimated 
that such treatment began in 1972 and was accomplished 
through a VA Medical Center.  A review of the claims folder 
indicates that the RO has sought to obtain the veteran's 
treatment records.  However, per the note in the claims 
folder, the RO only requested the records from 1978 to the 
present.  It did not request records for the time period 
extending from 1972 to 1978.  Because these records may help 
establish chronicity with respect to the veteran's claim, the 
Board believes that another search for these records should 
occur.  Therefore, the claim is remanded.  

Additionally, the issue involving a seizure disorder was 
categorized on the Statement of the Case as a service-
connection type claim.  However, a more thorough review 
indicates that the claim should be classified as a new and 
material type claim as has been noted on the front of this 
Board action.  Moreover, a review of that same Statement of 
the Case denotes that the RO did not provide to the veteran 
the laws and regulations pertinent to new and material 
claims.  Because the veteran has not been provided with this 
information, the claim must also be returned so that said 
laws and regulations may be provided to him.

Finally, the third issue on appeal involves a back 
disability.  Because the veteran has implied that this 
condition may possibly be related to the possible beating he 
suffered from in service, the Board believes that this issue 
should be held in abeyance until the above-requested 
information has been obtained.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice that he should submit any 
pertinent evidence in his possession.

2.  The RO/AMC should request the veteran 
to identify all health care providers who 
may have medical records pertinent to his 
service connection claims.  The RO/AMC 
should then obtain records of treatment 
from all identified sources.  The RO/AMC 
should specifically seek out any VA 
medical records that may be housed at the 
any of the VA medical facilities in the 
Chicago and Kansas City greater-
metropolitan-areas.  Of particular 
interest are any VA records stemming from 
1972 to 1978.  If the RO/AMC is notified 
that any of these records have since been 
"retired", efforts should be made to 
obtain any and all "retired" records 
from whatever storage facility they may 
be located thereat.  

Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

3.  The RO/AMC should request that the 
veteran provide a comprehensive written 
statement concerning his reported 
assault.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements, including his testimony 
before the Board, so that the veteran can 
use those documents to refresh his 
memories and also add any additional 
information that he may have forgotten in 
those documents.  He should be informed 
that, without such details, an adequate 
search for verifying information cannot 
be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  The RO/AMC should note in the 
record the responses provided by the 
veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the unit he was assigned thereto when the 
beating occurred and the names of any 
individuals from his unit who may have 
witnessed the after effects of the 
beating, and did he report the assault to 
the authorities.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his claimed treatment in the psychiatric 
ward prior to his release from active 
duty.  The veteran is hereby notified 
that his service medical records do no 
indicate or suggest that the veteran 
received treatment at the US Army 
Hospital at Leghorn, Italy.  

c.  With respect to the alleged beating, 
the veteran should provide as much 
information as he can as to how the 
reported beating affected him.  He should 
also provide information as to where he 
was treated, how long the treatment 
lasted, and he should explain in detail 
the types of injuries he sustained.  

4.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  

Additionally, the USRRC should be asked 
to provide copies of the veteran's unit's 
morning reports for the last three months 
the veteran was stationed in Italy.  The 
RO/AMC is hereby put on notice that the 
Board specifically wants to discover 
whether the veteran was placed on medical 
leave or any other leave during this time 
that would indicate that the veteran was 
receiving treatment for his alleged 
assault wounds via a private hospital or 
medical clinic.  Also, the morning 
reports may also confirm the veteran's 
assertions that he was on sick call for a 
number of days and receiving treatment at 
the Army medical facility prior to his 
relocation to CONUS.  Any obtained 
evidence should be included in the claims 
folder for future review.  

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

6.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined is/are established by the 
record.  The examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
the appellant was exposed to a stressor 
or stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO/AMC should arrange for the 
veteran to be examined by a neurologist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
found seizure disorder.  The examiner 
must proffer an opinion [more than 
likely, less than likely, or as likely as 
not] as to whether the veteran's found 
seizure disorder is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

8.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



